Case: 12-60492       Document: 00512316159           Page: 1    Date Filed: 07/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 22, 2013
                                     No. 12-60492
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

YUNXING LIAN,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 691 477


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Yunxing Lian, a native and citizen of China, applied for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT)
based on his opposition to China’s one-child policy and his involvement with
Christianity. Lian argues that the Immigration Judge (IJ) and Board of
Immigration Appeals (BIA) erroneously determined that he failed to show
changed circumstances or extraordinary circumstances that would justify the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-60492     Document: 00512316159      Page: 2    Date Filed: 07/22/2013

                                  No. 12-60492

tolling the one-year limitations period governing his asylum application. This
court lacks jurisdiction to review the factual finding that Lian failed to show
exceptional circumstances or changed circumstances in China. See Zhu v.
Gonzales, 493 F.3d 588, 594-95 (5th Cir. 2007).
      Lian also challenges the IJ’s and BIA’s denial of his withholding of
removal claim based on his failure to show past persecution and well-founded
fear of future persecution on account of his political opinion or religious beliefs.
He fails, however, to brief the IJ’s and BIA’s alternative ruling that Lian was
not credible and was therefore not entitled to relief on his withholding of
removal claim. Thus, he has waived review of this issue by virtue of his
inadequate briefing. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (issues not raised in
petition for review of decision by BIA deemed abandoned). Although Lian
attempts to challenge the adverse credibility determination in his reply brief,
this court does not consider arguments raised for the first time in a reply brief.
See United States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010).
      Similarly, Lian fails to challenge the determination by the BIA and the
IJ that he is not entitled to relief under the CAT.          Accordingly, he has
abandoned any challenge to the denial of his CAT claim. See Soadjede, 324
F.3d at 833. Moreover, this court will not consider Lian’s ineffective assistance
of counsel claim because it is raised for the first time in his reply brief. See
Rodriguez, 602 F.3d at 360.
      The petition for review is therefore DENIED. The clerk’s order granting
Lian’s motion for leave to file record excerpts in excess of the page limitation
is VACATED, and the motion is DENIED as this motion was used to attempt
to expand the record impermissibly.




                                         2